NOT FOR PUBLICATION                         FILED
                     UNITED STATES COURT OF APPEALS                       APR 30 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10130

             Plaintiff - Appellee,               D.C. No. 1:12-cr-00507-DKW

   v.
                                                 MEMORANDUM*
RANDALL KAWIKA CHAR, a.k.a.
Randall K. Char,

             Defendant - Appellant.

                   Appeal from the United States District Court
                             for the District of Hawaii
                  Derrick Kahala Watson, District Judge, Presiding

                              Submitted April 22, 2015**

Before:       GOODWIN, BYBEE, and CHRISTEN, Circuit Judges.

        Randall Kawika Char appeals from the district court’s judgment and

challenges the 180-month sentence imposed following his guilty-plea conviction for

two counts of distribution of 50 grams or more of methamphetamine, in violation of



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
21 U.S.C. § 841(a)(1) and (b)(1)(A). We have jurisdiction under 28 U.S.C. § 1291,

and we vacate and remand for resentencing.

      Char contends that the district court procedurally erred in several ways. We

agree that the district court erred by failing to calculate a revised mandatory

minimum sentence after granting the government’s substantial assistance motion

under 18 U.S.C. § 3553(e). See United States v. Lee, 725 F.3d 1159, 1167-68 (9th

Cir. 2013) (per curiam). Accordingly, we vacate the sentence and remand for

resentencing. See id. at 1169.

      On remand, we advise the district court to first determine the extent of its

downward departure under section 3553(e) without consideration of factors

unrelated to Char’s assistance, and then determine whether the full extent of the

departure is warranted in light of the 18 U.S.C. § 3553(a) factors. See United States

v. Jackson, 577 F.3d 1032, 1036 (9th Cir. 2009). The government should also

clarify whether it intended to withdraw the Special Information filed pursuant to 21

U.S.C. § 851.

      In light of this disposition, we do not reach Char’s remaining claims.

      VACATED and REMANDED for resentencing.



                                          2                                       14-10130